 

Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*****].  A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission. 

 

GOOGLE SERVICES AGREEMENT

COMPANY INFORMATION

 

COMPANY: Rightside Group, Ltd.

 

Business Contact:

Legal Contact:

Technical Contact:

Name:

Matt Delgado

Rick Danis

Jason Silverstein

Title:

SVP, Operations

General Counsel

VP, Product & Engineering

Address, City, State,

Postal Code:

5808 Lake Washington Blvd. NE, Suite 300

Kirkland, WA 98033

5808 Lake Washington Blvd. NE, Suite 300

Kirkland, WA 98033

5808 Lake Washington Blvd. NE, Suite 300

Kirkland, WA 98033

Phone:

425-298-2626

425-298-2663

425-298-2242

Email:

matt@rightside.co

rick@rightside.co

jason@rightside.co

 

TERM

 

TERM: Starting on August 1, 2016 (“Effective Date”) and continuing through July
31, 2018 (inclusive)

 

ADVERTISING SERVICES

 

☒ADSENSE FOR DOMAINS (“AFD”)

AFD Revenue Share Percentage

AFD Deduction Percentage

Sites approved for AFD: See Section 1.31 (Sites) below

See Exhibit A

[*****]%

 

☒AFD WITH ADSENSE FOR SEARCH (“AFD/AFS”)

AFD/AFS Revenue Share Percentage

AFD/AFS Deduction Percentage

Sites approved for AFD/AFS: See Section 1.31 (Sites) below

See Exhibit A

[*****]%

 

1

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

 

CURRENCY

 

☐AUD

☐JPY

☐CAD

☐KRW

☐EUR

☒USD

☐GBP

☐Other

 

2

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

This Google Services Agreement (“Agreement”) is entered into by Google Inc.
(“Google”) and the company listed on the cover page of this Agreement
(“Company”) and is effective as of the Effective Date.

1.Definitions.  In this Agreement:

1.1.“Ad” means an individual advertisement provided through the applicable
Advertising Service.

1.2.“Ad Deduction” means, for each of the Advertising Services, for any period
during the Term, the Deduction Percentage (listed on the front pages of this
Agreement) of Ad Revenues.

1.3.“Ad Revenues” means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period. Notwithstanding the
forgoing, if advertisers buy Ads at a fixed or aggregated price, then Ad
Revenues for those Ads will be calculated as if such advertisers had paid the
final price for the provision of the Ad in accordance with the definition above.

1.4.“Ad Set” means a set of one or more Ads.

1.5.“Advertising Services” means the advertising services selected on the front
pages of this Agreement.

1.6.“AFD Guidelines” means the guidelines applicable to AFD and AFD/AFS as
provided by Google to Company from time to time.

1.7.“Affiliate” means any entity that directly or indirectly controls, is
controlled by or is under common control with, a party.

1.8.“Authorized Name” means (1) a Parked Domain (a) registered by Company, (b)
for which Company controls and administers to which Domain Name System server
(“DNS Server”) that Parked Domain points and (c) [*****] (2) a Third Party
Domain or (3) a Leased Domain.

1.9.“Brand Features” means each party’s trade names, trademarks, logos and other
distinctive brand features.

1.10.“Click Tracking” means click tracking or other click monitoring of Ads or
Ad Sets on the Sites by Company.

1.11.“Company Content” means any content served to End Users that is not
provided by Google.

1.12.“Confidential Information” means information that one party (or an
Affiliate) discloses to the other party under this Agreement, and that is marked
as confidential or would normally be considered confidential information under
the circumstances. It does not include information that the recipient already
knew, that becomes public through no fault of the recipient, that was
independently developed by the recipient, or that was lawfully given to the
recipient by a third party.

1.13.“Desktop AFD/AFS Ads” means AFD/AFS Ads displayed in response to Search
Queries submitted by End Users not using Mobile Devices or Tablet Devices.

1.14.“EEA End User” means an End User who, based on IP address data available to
Google, is located within the European Economic Area.

1.15.“EEA Query” means a Search Query submitted by an EEA End User.

1.16.“End Users” means individual human end users of a Site.

3

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

1.17.“Intellectual Property Rights” means all copyrights, moral rights, patent
rights, trademarks, rights in or relating to Confidential Information and any
other intellectual property or similar rights (registered or unregistered)
throughout the world.

1.18.“Leased Domain” means a Parked Domain (a) registered by a third party where
that third party has an agreement with Company to permit Company to implement
and maintain the Services on that Parked Domain [*****] (“Lease Agreement”), (b)
for which the Company controls and administers to which DNS Server that Parked
Domain points, and (c) [*****].

1.19.“Leased Domain Payment” means a payment to a Third Party Domain Registrant
under a Lease Agreement where the payment terms are agreed to before the Lease
Agreement begins [*****].

1.20.“Mobile Devices” means mobile devices, as determined by Google in its sole
discretion consistent with the mobile device definitions used by Google for
advertiser reporting, pricing, and feature serving.

1.21.“Mobile AFD/AFS Ads” means AFD/AFS Ads displayed in response to Search
Queries submitted by End Users using Mobile Devices.

1.22.“Net Ad Revenues” means, for each of the Advertising Services, for any
period during the Term, Ad Revenues for that period minus the Ad Deduction (if
any) for that period.

1.23.“Parked Domain” means a domain that is (a) primarily used to serve
advertisements targeted by the domain name or related links and (b) commonly
referred to as a parked domain.

1.24.“Pre-Existing Agreement” means an agreement entered into by Company and a
third party prior to the Effective Date that [*****].

1.25.“Request” means a request from Company or an End User (as applicable) to
Google for an Ad Set.

1.26.“Results” means Ad Sets or Ads.

1.27.“Results Page” means any Site page that contains any Results.

1.28.“Search Box” means a search box (or other means approved by Google) for the
purpose of sending search queries to Google as part of a Request.

1.29.“Search Query” means (a) a text query entered and submitted into a Search
Box on the Site, or (b) a click on a text link on the Site that is identified as
a search query where the text link is reasonably related to the subject matter
area indicated by the Site URL, or (c) a URL that is an Authorized Name
submitted by an End User through the address bar of an Internet browser.

1.30.“Services” means the Advertising Services (as applicable).

1.31.“Site(s)” means Authorized Names. For purposes of clarity, in the event
Company develops a bona fide content site, then such bona fide content site will
no longer be deemed a “Site” under this Agreement.

1.32.“Tablet Devices” means tablet devices, as determined by Google in its sole
discretion consistent with the tablet device definitions used by Google for
advertiser reporting, pricing, and feature serving.

1.33.“Tablet AFD/AFS Ads” means AFD/AFS Ads displayed in response to Search
Queries submitted by End Users using Tablet Devices.

4

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

1.34.“Third Party Domain” means a Parked Domain (a) registered by a third party
where that third party has an agreement with Company to permit Company to
implement and maintain the Services on that Parked Domain, (b) for which that
third party controls and administers to which DNS Server that Parked Domain
points, and (c) [*****].

1.35.“Third Party Domain Registrant” means the third party registrant of a
Leased Domain or Third Party Domain (as appropriate).

2.Launch, Implementation and Maintenance of Services.

2.1.Launch. The parties will each use reasonable efforts to launch the Services
into live use within 30 days from the Effective Date. Company will not launch
any new implementation of the Services [*****], until Google has approved such
new implementations in writing, [*****].

2.2.Implementation and Maintenance.

(a)For the remainder of the Term, Google will make available and Company will
implement and maintain each of the Services on each of the Sites, except as
provided in the AFD Guidelines. For clarity, Company may not implement the
Services on a property that is not a Site.

(b)Company will ensure that Company:

(i)is the technical and editorial decision maker in relation to each page,
including Results Pages, on which the Services are implemented; and

(ii)has control over the way in which the Services are implemented on each of
those pages.

(c)Company will ensure that the Services are implemented and maintained in
accordance with:

(i)the AFD Guidelines; and

(ii)Google technical protocols (if any) and any other technical requirements and
specifications applicable to the Services that are provided to Company by Google
from time to time.

(d)Company will ensure that (i) every Search Query generates a Request, (ii)
every Request is generated by a Search Query and (iii) every Request contains
the Search Query that generated that Request.

(e)Google will, upon receiving a Request sent in compliance with this Agreement,
provide an Ad Set when available. Company will then display the Ad Set on the
applicable Site.

(f)Company will ensure that at all times during the applicable Term, Company:

(i)has a clearly labeled and easily accessible privacy policy in place relating
to the Site(s); and

(ii)provides the End User with clear and comprehensive information about cookies
and other information stored or accessed on the End User’s device in connection
with the Services, including information about End Users’ options for cookie
management.

(g)Company will use commercially reasonable efforts to ensure that an End User
gives consent to the storing and accessing of cookies and other information on
the End User’s device in connection with the Services where such consent is
required by law.

5

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

2.3.Accessing the Services. Notwithstanding anything to the contrary in this
Agreement, Company will not, and will not allow any third party to (a) directly
or indirectly access the Services through any application, plug-in, helper,
component or other executable code that runs on an End User’s device; or (b)
access the Services obtained as a result of such End Users downloading any
application, plug-in, helper, component or other executable code.

3.Policy and Compliance Obligations.

3.1.Policy Obligations. Company will not, [*****] allow any third party to:

(a)modify, obscure or prevent the display of all, or any part of, any Results;

(b)edit, filter, truncate, append terms to or otherwise modify any Search Query;

(c)display any Results in pop-ups, pop-unders, exit windows, expanding buttons,
animation or other similar methods;

(d)interfere with the display of or frame any Results Page or any page accessed
by clicking on any Results;

(e)display any content between any Results and any page accessed by clicking on
those Results or place any interstitial content immediately before any Results
Page containing any Results;

(f)enter into any type of arrangement with a third party where either party
receives a financial benefit in connection with the Results or Ad revenue
[*****], except that Company may make Leased Domain Payments and except that
Company may provide a financial benefit to a Third Party Domain Registrant
regarding Results appearing on Third Party Domain(s) of that Third Party Domain
Registrant so long as the Third Party Domain Registrant does not share any of
this financial benefit with another party or enter into any type of arrangement
with another party where that party receives a financial benefit regarding
Results. For the avoidance of doubt, nothing in this Section 3.1(f) is intended
to prevent Company from displaying third party ads on a Results Page;

(g)directly or indirectly, (i) offer incentives to End Users to generate
impressions, Requests or clicks on Results, (ii) fraudulently generate
impressions, Requests or clicks on Results or (iii) modify impressions, Requests
or clicks on Results;

(h)“crawl”, “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including Results);

(i)display on any Site, any content that violates or encourages conduct that
would violate the AFD Guidelines, Google technical protocols and any other
technical requirements and specifications applicable to the Services that are
provided to Company by Google from time to time.

(j)allow Company Content on any page on a Site to lead to another Parked Domain
or search portal;

(k)[*****] implement the Services on any URL that violates a third party
trademark; or

(l)use [*****].

6

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

3.2.Compliance Obligations. Company will not [*****] allow any use of or access
to the Services through any Site that is not in compliance with the terms of
this Agreement. Company will use commercially reasonable efforts to monitor for
any such access or use and will, if any such access or use is detected, take all
reasonable steps requested by Google to disable this access or use. If Company
is not in compliance with this Agreement at any time, Google may with notice to
Company, suspend provision of all (or any part of) the applicable Services until
Company implements adequate corrective modifications as reasonably required and
determined by Google.

4.Conflicting Services. Except for EEA Queries, [*****] that is the same as or
substantially similar [*****].

5.Leased Domains. Company may display Ads on Leased Domains (this display, the
“Leased Domain Relationship”) only in accordance with the Google technical
protocols, the AFD Guidelines and the terms of this Agreement. Company is
responsible for any use of, or access to, the Service(s), including Ads, by any
Leased Domain or Third Party Domain Registrant. If the conduct of a Leased
Domain or Third Party Domain Registrant would be a breach of this Agreement had
the conduct been performed by Company, this Leased Domain or Third Party Domain
Registrant conduct (as appropriate) will be treated as Company’s breach of this
Agreement.

6.Third Party Hosting. Company may display Ads on Third Party Domains (this
display, the “Third Party Hosting Relationship”) only in accordance with the
Google technical protocols, the AFD Guidelines and the terms of this
Agreement.  Company is responsible for any use of, or access to, the Service(s),
including Ads, by any Third Party Domain or Third Party Domain Registrant.  If
the conduct of a Third Party Domain or Third Party Domain Registrant would be a
breach of this Agreement had the conduct been performed by Company, this Third
Party Domain or Third Party Domain Registrant conduct (as appropriate) will be
treated as Company’s breach of this Agreement.

7.Changes and Modifications.

7.1.By Google. If Google modifies the AFD Guidelines or the Google technical
protocols and the modification requires action by Company, Company will take the
necessary action [*****].

7.2.By Company.

(a)Company will provide Google with [*****] notice of any [*****] that could
reasonably be expected to affect the delivery or display of any [*****].

(b)If a fault in Company’s implementation of the Services (or any part of them)
could cause or is causing an interruption or degradation of the Services (or any
of them), Company will use commercially reasonable efforts to make the required
fixes or changes [*****].

7.3.Site List Changes.

(a)If requested by Google in writing, Company will provide Google with a current
listing of all Sites that have implemented the Services. If applicable, the
listing of Sites will be segmented as specified by Google.

(b)If Company launches or removes the Services on or from a Leased Domain,
Company will provide [*****] notice, including the URL of each Leased Domain to
be launched or removed.

(c)If there is a change in control of any Site [*****], unless the entire
Agreement is assigned to the third party controlling the Site in compliance with
Section 16.3 (Assignment) below, from the date of that change in control of the
Site, that Site will be treated as removed from this Agreement.  Company will
ensure that from that date, the Services are no longer implemented on that Site.

8.Intellectual Property. Except to the extent expressly stated otherwise in this
Agreement, neither party will acquire any right, title or interest in any
Intellectual Property Rights belonging to the other party, or to the other
party’s licensors.

7

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

9.Brand Features. Google may include Company’s Brand Features in customer lists.
Google will provide Company with a sample of this usage if requested by Company.
[*****].

10.Payment.

10.1.Google Payments.

(a)For each applicable Advertising Service, Google will pay Company an amount
equal to the Revenue Share Percentage (listed on the front pages of this
Agreement) of [*****]. This payment will be made in the month following the
calendar month in which the applicable Ads were displayed.

(b)Google’s payments for Advertising Services under this Agreement will be based
on Google’s accounting [*****].

10.2.All Payments.

(a)As between Google and Company, Google is responsible for all taxes (if any)
associated with the transactions between Google and advertisers in connection
with Ads displayed on the Sites. Company is responsible for all taxes (if any)
associated with the Services, other than taxes based on Google’s net income. All
payments to Company from Google in relation to the Services will be treated as
inclusive of tax (if applicable) and will not be adjusted. If Google is
obligated to withhold any taxes from its payments to Company, Google will notify
Company of this and will make the payments net of the withheld amounts. Google
will provide Company with original or certified copies of tax payments (or other
sufficient evidence of tax payments) if any of these payments are made by
Google.

(b)All payments due to Google or to Company will be in the currency specified in
this Agreement and made by electronic transfer to the account notified to the
paying party by the other party for that purpose, and the party receiving
payment will be responsible for any bank charges assessed by the recipient’s
bank.

(c)In addition to other rights and remedies Google may have, Google may [*****].

10.3.Accounting. Upon written request during the Term and no more than once a
year, Google will make available to Company, the latest available SSAE 16 (or
similar report with comparable data) from a reputable, independent certified
public accounting firm covering the key controls and validation mechanisms in
place to meet the revenue reporting and payment obligations under this
Agreement.

11.Warranties; Disclaimers.

11.1.Warranties. Each party warrants that (a) it has full power and authority to
enter into this Agreement; and (b) entering into or performing under this
Agreement will not violate any agreement it has with a third party.

11.2.Disclaimers. Except as expressly provided for in this Agreement and to the
maximum extent permitted by applicable law, NEITHER PARTY MAKES ANY WARRANTY OF
ANY KIND, WHETHER IMPLIED, STATUTORY, OR OTHERWISE AND DISCLAIMS, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE,
AND  NONINFRINGEMENT.

12.Indemnification.

12.1.By Company. Company will indemnify, defend, and hold harmless Google from
and against all liabilities, damages, and costs (including settlement costs)
arising out of [*****].

8

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

12.2.By Google.

(a)Google will indemnify, defend, and hold harmless Company from and against all
liabilities, damages, and costs (including settlement costs) arising out of a
[*****].

(b)For purposes of clarity, Google will not have any obligations or liability
under this Section 12 (Indemnification) to the extent arising from [*****].

12.3.General. The party seeking indemnification will promptly notify the other
party of the claim and cooperate with the other party in defending the claim.
The indemnifying party has full control and authority over the defense, except
that any settlement requiring the party seeking indemnification to admit
liability or to pay any money will require that party’s prior written consent,
such consent not to be unreasonably withheld or delayed. The other party may
join in the defense with its own counsel at its own expense. [*****].

13.Limitation of Liability.

13.1.Limitation.

(a)NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR LOST REVENUES OR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES WERE POSSIBLE AND
EVEN IF DIRECT DAMAGES DO NOT SATISFY A REMEDY.

(b)NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR [*****].

13.2.Exceptions to Limitations. These limitations of liability do not apply to
Company’s breach of Section 4 (Conflicting Services), breaches of
confidentiality obligations contained in this Agreement, [*****], or
indemnification obligations contained in this Agreement.

14.Confidentiality; Publicity.

14.1.Confidentiality. The recipient of any Confidential Information will not
disclose that Confidential Information, except to Affiliates, employees, agents
or professional advisors who need to know it and who have agreed in writing (or
in the case of professional advisors are otherwise bound) to keep it
confidential. The recipient will ensure that those people and entities use
Confidential Information only to exercise rights and fulfill obligations under
this Agreement, while using reasonable care to keep the Confidential Information
confidential. The recipient may also disclose Confidential Information when
required by law after giving reasonable notice to the discloser, if permitted by
law.

14.2.[*****].

14.3.Publicity. Neither party may make any public statement regarding this
Agreement without the other’s written approval.

15.Term and Termination.

15.1.Term. The term of this Agreement is the Term stated on the front pages of
this Agreement, unless earlier terminated as provided in this Agreement.

15.2.Termination.

(a)Either party may terminate this Agreement with notice if the other party is
in material breach of this Agreement:

(i)where the breach is incapable of remedy;

9

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)where the breach is capable of remedy and the party in breach fails to
remedy that breach within 30 days after receiving notice from the other party;
or

(iii)more than twice even if the previous breaches were remedied.

(b)Google may in its sole discretion [*****], Google will make commercially
reasonable efforts to provide Company with prior written notice. Company may
[*****].

(c)Google may in its sole discretion terminate all or any part of this Agreement
upon [*****] notice to Company.

(d)Google reserves the right to suspend or terminate Company’s use of any
Services that are alleged or reasonably believed by Google to infringe or
violate a third party right. If any suspension of a Service under this
subsection 15.2(d) continues for [*****], Company may immediately terminate this
Agreement upon notice to Google.

(e)Google may terminate this Agreement, or the provision of any Service,
immediately with notice if pornographic content that is illegal under U.S. law
is displayed on any Site.

(f)Upon the expiration or termination of this Agreement for any reason:

(i)all rights and licenses granted by each party will cease immediately;

(ii)if requested, each party will use commercially reasonable efforts to
promptly return to the other party, or destroy and certify the destruction of,
all Confidential Information disclosed to it by the other party; and

(iii)any continued use of the Services will be subject to Google’s then standard
terms and conditions available at www.google.com/adsense/localized-terms,
provided that Google will not be obligated to provide the Services (including
Results) to Company or make any payments with respect to Company’s continued use
of the Services following expiration or termination.

16.Miscellaneous.

16.1.Compliance with Laws. Each party will comply with all applicable laws,
rules, and regulations in fulfilling its obligations under this Agreement.

16.2.Notices. All notices of termination or breach must be in writing and
addressed to the attention of the other party’s Legal Department and primary
point of contact. The email address for notices being sent to Google’s Legal
Department is legal-notices@google.com. All other notices must be in English, in
writing and addressed to the other party’s primary contact.  Notice will be
treated as given on receipt, as verified by written or automated receipt or
electronic log (as applicable).

16.3.Assignment. Neither party may assign any part of this Agreement without the
written consent of the other, except to an Affiliate where (a) the assignee has
agreed in writing to be bound by the terms of this Agreement; (b) the assigning
party remains liable for obligations under the Agreement if the assignee
defaults on them; and (c) the assigning party has notified the other party of
the assignment. Any other attempt to assign is void.

16.4.Change of Control. Upon the earlier of (a) entering into an agreement
providing for a change of control (for example, through a stock purchase or
sale, merger, asset sale, liquidation or other similar form of corporate
transaction), (b) the board of directors of a party recommending its
shareholders approve a change of control, or (c) the occurrence of a change of
control (each, a “Change of Control Event”), the party experiencing the Change
of Control Event will provide notice to the other party promptly, but no later
than 3 days, after the occurrence of the Change of Control Event. The other
party may terminate this Agreement by sending notice to the party experiencing
the Change of Control Event and the termination will be effective upon the
earlier of delivery of the termination notice or 3 days after the occurrence of
the Change of Control Event.  For purposes of clarity, a

10

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

Change of Control Event includes: (a) the sale of all or substantially all of
the assets of a party to another person or entity (other than to a subsidiary of
such party); (b) any merger or consolidation of a party into or with another
corporation or entity in which holders of the capital stock of such party
immediately prior to the consummation of the transaction hold, directly or
indirectly, immediately following the consummation of the transaction, less than
50% of the capital stock in the surviving entity in such transaction; or (c) any
other acquisition [*****] by a third party not an Affiliate of the acquired
party or its stockholders (or group of third parties (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
not an Affiliate of such party or its stockholders) of a majority of such
party’s outstanding voting power.

16.5.Governing Law.  ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE SERVICES WILL BE GOVERNED BY CALIFORNIA LAW, EXCLUDING CALIFORNIA’S CONFLICT
OF LAW RULES, AND WILL BE LITIGATED EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
OF SANTA CLARA COUNTY, CALIFORNIA, USA. THE PARTIES CONSENT TO PERSONAL
JURISDICTION IN THOSE COURTS.

16.6.Equitable Relief. Nothing in this Agreement will limit either party’s
ability to seek equitable relief.

16.7.Entire Agreement; Amendments. This Agreement sets out all terms agreed
between the parties and supersedes all other agreements between the parties
relating to its subject matter. In entering into this Agreement, neither party
has relied on, and neither party will have any right or remedy based on, any
statement, representation or warranty (whether made negligently or innocently),
except those expressly set out in this Agreement. Any amendment must be in
writing, signed (including by electronic signature) by both parties, and
expressly state that it is amending this Agreement.

16.8.No Waiver. Neither party will be treated as having waived any rights by not
exercising (or delaying the exercise of) any rights under this Agreement.

16.9.Severability. If any term (or part of a term) of this Agreement is invalid,
illegal or unenforceable, the rest of the Agreement will remain in effect.

16.10.Survival. The following sections of this Agreement will survive any
expiration or termination of this Agreement: 8 (Intellectual Property), 12
(Indemnification), 13 (Limitation of Liability), 14 (Confidentiality; Publicity)
and 16 (Miscellaneous).

16.11.No Agency. This Agreement does not create an agency, partnership, or joint
venture between the parties.

16.12.No Third Party Beneficiaries. This Agreement does not confer any benefits
on any third party unless it expressly states that it does.

16.13.Force Majeure. Neither party will be liable for failure or delay in
performance to the extent caused by circumstances beyond its reasonable control.

16.14.Counterparts. The parties may execute this Agreement in counterparts,
including facsimile, PDF or other electronic copies, which taken together will
constitute one instrument.

Signed:

 

Google

 

Company

By:

/s/ Philipp Schindler

 

By:

/s/ Taryn Naidu

Print Name:

Phillip Schindler

 

Print Name:

Taryn Naidu

Title:

Authorized Signatory

 

Title:

CEO

Date:

August 22, 2016

 

Date:

August 22, 2016

 

11

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Revenue Share Percentage

 

[*****]

12

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission.